
	
		IB
		Union Calendar No. 515
		112th CONGRESS
		2d Session
		H. R. 3548
		[Report No. 112–703, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 2, 2011
			Mr. Terry (for
			 himself, Mr. Upton,
			 Mr. Whitfield,
			 Mrs. Blackburn,
			 Mr. Latta,
			 Mr. Murphy of Pennsylvania,
			 Mrs. McMorris Rodgers,
			 Mr. Rehberg,
			 Mr. Berg, Mr. Harris, Mr.
			 Pitts, Mr. Sullivan,
			 Mr. Shimkus,
			 Mr. Scalise,
			 Mr. Olson,
			 Mr. Gardner,
			 Mr. Pompeo,
			 Mr. Kinzinger of Illinois,
			 Mr. Boustany,
			 Mr. Grimm,
			 Mr. Burgess,
			 Mr. Thornberry,
			 Mr. Carter,
			 Mr. Neugebauer,
			 Ms. Granger,
			 Mr. Culberson,
			 Mr. Sam Johnson of Texas,
			 Mr. Barletta,
			 Mr. Marino,
			 Mr. Kelly,
			 Mr. Schock,
			 Mr. LaTourette,
			 Mr. McCotter,
			 Mr. Davis of Kentucky,
			 Mr. Turner of Ohio,
			 Mr. Pearce,
			 Mr. Gibbs,
			 Mr. Miller of Florida,
			 Mr. Forbes,
			 Mr. Manzullo,
			 Mr. Barton of Texas, and
			 Mr. Shuster) introduced the following
			 bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Natural Resources, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		
			December 17, 2012
			Reported from the
			 Committee on Energy and
			 Commerce with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		
			December 17, 2012
			Additional sponsors: Mrs.
			 Ellmers, Mr. Guthrie,
			 Mr. Huizenga of Michigan,
			 Mr. McKinley,
			 Mr. Coffman of Colorado,
			 Mr. Coble,
			 Mr. Broun of Georgia,
			 Mr. Flores,
			 Mr. Lamborn,
			 Mr. Walden,
			 Mr. Long, Mr. Lankford, Mr.
			 DesJarlais, Mr. Hultgren,
			 Mr. Johnson of Ohio,
			 Mr. Burton of Indiana,
			 Mr. Gingrey of Georgia,
			 Mr. Palazzo,
			 Mr. McClintock,
			 Mr. Fincher,
			 Mr. Cole, Mr. Roskam, Mr. Poe
			 of Texas, Mr. Canseco,
			 Mr. Petri,
			 Mr. Westmoreland,
			 Mr. King of New York,
			 Mr. Conaway,
			 Mr. Chabot,
			 Mrs. Miller of Michigan,
			 Mr. Bachus,
			 Mr. Marchant,
			 Mr. Wilson of South Carolina,
			 Mr. Harper,
			 Mr. Mack, Mr. Cassidy, Mrs.
			 Bono Mack, Mr. Crenshaw,
			 Mr. Chaffetz,
			 Mr. Nunes,
			 Mr. Simpson,
			 Mr. Gerlach,
			 Mr. Sensenbrenner,
			 Mr. Graves of Missouri,
			 Mr. Griffin of Arkansas,
			 Mr. Denham,
			 Mr. Crawford,
			 Mr. Austin Scott of Georgia,
			 Mr. McCaul,
			 Mr. Lucas,
			 Mr. Brooks,
			 Mr. Hurt, Mr. Jordan, Mr.
			 Rokita, Mr. Mulvaney,
			 Mr. Gowdy,
			 Mr. Yoder,
			 Mr. Hensarling,
			 Mrs. Capito,
			 Mr. Royce,
			 Mr. Stivers, and
			 Mrs. Bachmann
		
		
			December 17, 2012
			The Committees on Transportation and Infrastructure and
			 Natural Resources
			 discharged; committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on December 2, 2011
		
		A BILL
		To facilitate United States access to North
		  American oil resources, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 North American Energy Access
			 Act.
		2.Restriction
			(a)In
			 generalNo person may
			 construct, operate, or maintain the oil pipeline and related facilities
			 described in subsection (b) except in accordance with a permit issued under
			 this Act.
			(b)PipelineThe pipeline and related facilities
			 referred to in subsection (a) are those described in the Final Environmental
			 Impact Statement for the Keystone XL Pipeline Project issued by the Department
			 of State on August 26, 2011, including any modified version of that pipeline
			 and related facilities.
			3.Permit
			(a)Issuance
				(1)By FERCThe Federal Energy Regulatory Commission
			 shall, not later than 30 days after receipt of an application therefor, issue a
			 permit without additional conditions for the construction, operation, and
			 maintenance of the oil pipeline and related facilities described in section
			 2(b), to be implemented in accordance with the terms of the Final Environmental
			 Impact Statement described in section 2(b). The Commission shall not be
			 required to prepare a Record of Decision under section 1505.2 of title 40 of
			 the Code of Federal Regulations with respect to issuance of the permit provided
			 for in this section.
				(2)Issuance in absence of
			 FERC actionIf the Federal
			 Energy Regulatory Commission has not acted on an application for a permit
			 described in paragraph (1) within 30 days after receiving such application, the
			 permit shall be deemed to have been issued under this Act upon the expiration
			 of such 30-day period.
				(b)Modification
				(1)In
			 generalThe applicant for or
			 holder of a permit described in subsection (a) may make a substantial
			 modification to the pipeline route or any other term of the Final Environmental
			 Impact Statement described in section 2(b) only with the approval of the
			 Federal Energy Regulatory Commission. The Commission shall expedite
			 consideration of any such modification proposal.
				(2)Nebraska
			 modificationWithin 30 days
			 after the date of enactment of this Act, the Federal Energy Regulatory
			 Commission shall enter into a memorandum of understanding with the State of
			 Nebraska for an effective and timely review under the National Environmental
			 Policy Act of 1969 of any modification to the proposed pipeline route in
			 Nebraska as proposed by the applicant for the permit described in subsection
			 (a). Not later than 30 days after receiving approval of such proposed
			 modification from the Governor of Nebraska, the Commission shall complete
			 consideration of and approve such modification.
				(3)Issuance in absence of
			 FERC actionIf the Federal
			 Energy Regulatory Commission has not acted on an application for approval of a
			 modification described in paragraph (2) within 30 days after receiving such
			 application, such modification shall be deemed to have been issued under this
			 Act upon expiration of the 30-day period.
				(4)Construction during
			 consideration of Nebraska modificationWhile any modification of the proposed
			 pipeline route in Nebraska is under consideration pursuant to paragraph (2),
			 the holder of the permit issued under subsection (a) may commence or continue
			 with construction of any portion of the pipeline and related facilities
			 described in section 2(b) that is not within the State of Nebraska.
				4.Relation to other
			 law
			(a)General
			 ruleNotwithstanding
			 Executive Order 13337 (3 U.S.C. 301 note), Executive Order 11423 (3 U.S.C. 301
			 note), section 301 of title 3, United States Code, and any other Executive
			 Order or provision of law, no presidential permits shall be required for the
			 construction, operation, and maintenance of the pipeline and related facilities
			 described in section 2(b) of this Act.
			(b)ApplicabilityNothing in this Act shall affect the
			 application to the pipeline and related facilities described in section 2(b)
			 of—
				(1)chapter 601 of title 49, United States
			 Code; or
				(2)the authority of the Federal Energy
			 Regulatory Commission to regulate oil pipeline rates and services.
				
	
		December 17, 2012
		Reported from the
		  Committee on Energy and
		  Commerce with an amendment
		December 17, 2012
		The Committees on Transportation and Infrastructure and
		  Natural Resources
		  discharged; committed to the Committee of the Whole House on the State of the
		  Union and ordered to be printed
	
